Citation Nr: 1030733	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2002, April 2003, and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In a December 2006 decision, 
the Board denied the claims of entitlement to service connection 
for PTSD and a heart disorder, to include HTN, as well as a claim 
for TDIU.  

The Veteran appealed the Board's December 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) and in 
an Order dated in March 2008, the Court ordered that the motion 
for remand be granted and remanded the part of the Board's 
decision denying service connection for PTSD, a heart disorder to 
include HTN and a TDIU for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  Although 
not specifically addressed therein, the Court Order necessarily 
vacated the Board's December 2006 decision with respect to all 
three claims adjudicated therein.  In a September 2008 decision, 
the Board again denied the claims of entitlement to service 
connection for PTSD and a heart disorder, to include HTN, as well 
as a claim for TDIU.  

The Veteran subsequently appealed the Board's September 2008 
decision to the Court and in an Order dated in August 2009, the 
Court ordered that the joint motion to remand be granted and 
remanded the Board's decision denying service connection for 
PTSD, a heart disorder to include HTN and a TDIU for proceedings 
consistent with the Joint Motion for Remand (Joint Motion) filed 
in this case.  In a February 2010 decision, the Board denied 
service connection for the heart disorder and again remanded the 
issues of entitlement to service connection for a psychiatric 
disability and for a TDIU.  Subsequently, service connection for 
PTSD was granted in an April 2010 rating decision, and an initial 
50 percent disability rating assigned.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

The Veteran contends that he is totally disabled and unable to 
work as a result of his service-connected disabilities and 
entitled to TDIU.  

As noted above, the Veteran's claim was previously before the 
Board in February 2010 and remanded at that time for additional 
development and because the issue was inextricably intertwined 
with his claim for service connection for an acquired psychiatric 
disorder.  A subsequent May 2010 rating decision, while denying 
the Veteran's TDIU claim, granted service connection for PTSD, 
and assigned an initial 50 percent disability rating.  The 
Veteran was notified of this decision and, according to the 
Veterans Appeals Control and Locator System (VACOLS), recently 
submitted a timely notice of disagreement with the initial 
disability rating assigned his service-connected PTSD.  

When a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The claim of entitlement to an increased initial disability 
rating for the Veteran's service-connected PTSD could 
significantly impact his current appeal for TDIU.  The Board 
therefore finds these issues to be inextricably intertwined.

Therefore, the Veteran's claim for an increased initial 
disability rating for PTSD must be resolved prior to further 
appellate action on the pending appeal before the Board.  See 
Harris, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate action, 
including issuance of a Statement of the Case 
(SOC), if appropriate on the appeal initiated 
by the Veteran from the May 2010 rating 
decision addressing the initial disability 
rating assigned his service-connected PTSD.  
The Veteran and his representative should be 
clearly advised of the need to file a timely 
substantive appeal if the Veteran wishes to 
complete an appeal from that determination.  
If, and only if, he submits a timely 
substantive appeal in response to the SOC, 
thereby perfecting his appeal, should this 
additional claim be returned to the Board for 
further appellate consideration.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


